Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 5, 1998, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was employed cleaning tables at a restaurant until he was discharged for violating the employer’s policy requiring employees to immediately give management any property left behind by a customer. The record establishes that, despite the fact that he knew of the employer’s policy and had complied *562with it in the past, claimant pocketed a portable electronic device belonging to a customer and failed to return it until he was confronted by management. This proof constitutes substantial evidence to support the Unemployment Insurance Appeal Board’s decision that claimant lost his employment under disqualifying circumstances. An employee’s knowing violation of an employer’s established policy has been held to constitute disqualifying misconduct (see, Matter of Rothman [Sweeney], 242 AD2d 818). Claimant’s exculpatory explanation for the incident merely created a credibility issue for the Board’s resolution (see, Matter of Naraine [Sweeney], 245 AD2d 932).
Mikoll, J. P., Crew III, Peters, Carpinello and GrafFeo, JJ., concur. Ordered that the decision is affirmed, without costs.